BOYNTON, District Judge.
The saved property having been appraised by appraisers appointed by the court at the sum of $190.-522, except the saved portions of the ma*764terials of the vessel, which have been sold by order of the court for the sum, as appears by the marshal’s account sales, of $3,078.77, .and no objection having been made against said appraisement or sale, it is now ordered, adjudged, and decreed, that the said sale be confirmed, and that the said appraisement be adopted for the purpose of fixing salvage in this case. After deducting the costs, charges, and expenses to be taxed in this proceeding, and $100 to be paid petitioner Adams for carrying information, the libellants and petitioners have, receive, and recover for their ■services in the premises as follows: On the appraised value of the dry cotton, appraised at forty two cents per pound, and amounting to $168,147, fourteen per cent.; and on the remainder of the cargo, reported by the appraisers as damaged, and appraised by them at various rates below seventeen cents per pound, amounting to $22,375, and on the proceeds of the materials of the vessel, forty per cent And further, that on payment into the registry of the court of the said costs, expenses, charges, and salvage, the saved property be restored and delivered to the claimant for the benefit of the true owner or owners thereof, and that the matter of the distribution of salvage be reserved for future decision.